                    Case 1:15-cv-02739-LAP Document 76 Filed 04/18/19 Page 1 of 1


                       I A699;D ' ! 6 HFI ' ! I B6J; ' ! C ;6=>;H! $ ! < BEC!BBF !
                                            <EKH!J?C;I!IGK6H; !
                                                                                        <?HC*6<<?B?6J;!E<<?8;I!
                                          D;L!NEHA!,++.0 (0/-- !                                (((((((((((!
                                                      OOOOOOOO!                               7EIJED!
                                                          !
                                                                                             8>?86=E!
                                              J;B4!%-,-&!1./(.+++!                           >EKIJED!
                                              <6M4!%-,-&!1./(-+++!                         BEI!6D=;B;I!
                                                                                            F6BE!6BJE!
                                                www.skadden.com                          L6I>?D=JED'!9)8)!
   9?H;8J!9?6B!                                                                             L?BC?D=JED!
                                                                                                (((((((((((!
%-,-&!1./(12+2!                                                                                7;?@?D=!
   9?H;8J!<6M!                                                                               7HKII;BI!
%3,1&!111(12+2!                                                                              <H6DA<KHJ!
   ;C6?B!699H;II!                                                                            >ED=!AED=!
YP^\PQP\\_)U\VZPXS]5]WPSSTZ)R[Y!                                                               BED9ED!
                                                                                              CEI8EL!
                                                                                               CKD?8>!
                                                                                                F6H?I!
                                                                                             IcE!F6KBE!
                                                    April 18, 2019                              I;EKB!
                                                                                              I>6D=>6?!
                                                                                             I?D=6FEH;!
                                                                                               IN9D;N!
                                                                                                JEANE!
   VIA ECF                                                                                    JEHEDJE!


   The Honorable Loretta A. Preska
   United States District Court
     for the Southern District of New York
   Daniel Patrick Moynihan
   United States Courthouse
   500 Pearl Street, Room 2220
   New York, New York 10007

                               RE:    Petersen Energia Inversora S.A.U. v. Argentine Republic,
                                      No. 15 Civ. 02739 (LAP)

   Dear Judge Preska:

                   EK WKUWKXKSY 6KLKSJGSY YNK 3WMKSYOSK AKUZHQOI $_3WMKSYOSG`% OS YNK GHT[K-
   referenced action. We write on behalf of Defendants Argentina and YPF S.A. to inform the
   Court that Defendants today filed with the Second Circuit an Emergency Motion, attached hereto
   as Exhibit A, following the Second CiWIZOYaX Ossuance of the mandate. We respectfully request
   that the Court refrain from entering any order pursuant to S.D.N.Y. Local Rule 58.1 until the
   BKITSJ 5OWIZOY WKXTQ[KX 6KLKSJGSYXa 7RKWMKSI^ >TYOTS(

                                                    Respectfully submitted,
                                                     /s/ Maura Barry Grinalds
                                                    Maura Barry Grinalds

   cc:            All Counsel (via ECF)
